Title: Cabinet Opinion on Enforcing the Embargo, 26 March 1794
From: Cabinet
To: Washington, George


          
            [Philadelphia, 26 March 1794]
          
          At a meeting of the heads of departments, and the Attorney general of the U.S. at the
            President’s, on the twenty sixth day of march 1794.
          The resolution of congress, of this date, being submitted to them by the President, for
            their opinion as to the best Mode of executing the same;
          It is advised unanimously, that the governors of the several States ought to be called
            upon, to enforce the said embargo by the militia, whensoever it may be necessary to
            appeal to force.
          
            Edm: Randolph
            A. Hamilton
            H. Knox
            Wm Bradford.
          
        